Citation Nr: 1025627	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  09-08 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a 
service-connected lower back disability.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 1980 to May 1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
Jurisdiction has since been transferred to the RO in Nashville, 
Tennessee.  

The Veteran testified at an RO formal hearing in September 2008 
and at a hearing before the undersigned Veterans Law Judge in 
April 2010.  A transcript of those proceedings has been 
associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran was most recently afforded a VA examination to assess 
the severity of his service-connected lower back disability in 
October 2008.  However, at his January 2010 Board hearing, the 
Veteran testified that his lower back disability has increased in 
severity since the time of his October 2008 examination.  
Additionally, he testified that he has received recent treatment 
for his lower back disability from two VA facilities in Tennessee 
that is not of record.  Accordingly, the Board concludes that 
pursuant to VA's duty to assist, the Veteran should be afforded 
another VA examination to assess the current severity of his 
lower-back disability and that any outstanding VA treatment 
records should be obtained and associated with the Veteran's 
claims file.  38 C.F.R. § 3.159(c)(2) (2009).

During his Board hearing, the Veteran also testified that he is 
currently unemployable due to his service-connected lower back 
disability and that he was awarded Social Security Administration 
(SSA) disability benefits approximately three to four years prior 
to the time of his 2010 hearing.  As the Veteran filed the 
instant increased rating claim in 2007, the Board concludes that 
any SSA decision regarding disability benefits or medical 
information obtained by SSA in conjunction with such a claim may 
contain medical findings relevant to the instant appeal.  
Therefore, any decision regarding the Veteran's claim for SSA 
benefits, as well as any records relied on in support of that 
decision, should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.	The AMC should attempt to obtain the 
decision pertinent to the Veteran's claim 
for Social Security Administration 
disability benefits, as well as the 
medical records relied upon concerning 
that claim.

2.	The AMC should obtain the Veteran's VA 
treatment records, including those from 
both the VA medical facilities in 
Knoxville and Johnson City (Mountain 
Home), Tennessee, from May 2009 to the 
present.

3.	Schedule the Veteran for a VA 
orthopedic/neurological examination to 
determine the precise nature and current 
severity of his service- connected lower 
back disability, (characterized as 
mechanical low back pain).  The 
examination should include any diagnostic 
testing or evaluation deemed necessary, 
and identify all the consequences of the 
service connected disability (e.g. 
intervertebral disc syndrome as the case 
may be).  The claims file must be made 
available for review of the Veteran's 
pertinent medical history - including, in 
particular, the records of his recent 
treatment. 

The examination must include range of 
motion findings.  The examiner is asked to 
identify and describe any current 
symptomatology, including any functional 
loss associated with the lower back 
disability due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy 
of disuse, pain on pressure or 
manipulation, and muscle spasm.

The examiner should specify any additional 
limitation of motion due to any of these 
factors, including during prolonged, 
repetitive use of the lower back or when, 
for example, the Veteran's symptoms are 
most problematic ("flare-ups").  If there 
is no objective evidence of these 
symptoms, the examiner should so state.

The examiner should also comment upon the 
following:

(i) Is there sufficient evidence of any 
objective neurological abnormality 
associated with the Veteran's service-
connected lower back disability, such as 
radiculopathy or sciatica affecting the 
lower extremities.

(ii) As to any intervertebral disc 
syndrome/disc disease  as may be 
associated with the service connected 
disability, the examination report should 
include a discussion of whether the 
Veteran has incapacitating episodes and 
their total duration (in weeks) during the 
last 12 months.  (Note: an incapacitating 
episode is a period of acute signs and 
symptoms due to IVDS requiring bed rest 
prescribed by a physician and treatment by 
a physician.)

(iii) Finally, the examiner should also 
discuss the extent to which the Veteran's 
service-connected lumbar spine disorder 
affects his ability to secure or maintain 
employment. 

4.  	When the requested development has been 
completed, and any other development 
accomplished as may be indicated as a 
result of information received based on 
the foregoing actions, the claim should be 
re-adjudicated.  If the claim remains 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.  
Thereafter, the claim should be returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

